DETAILED NON-FINAL ACTION
Introduction
1.  For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
	
2.  This Office Action addresses U.S. Application No. 17/235,193 (hereinafter also referred to as ‘193 or the instant application), filed April 20, 2021, which is a reissue application of U.S. Patent No. 10,270,191 (hereinafter also referred to as ‘191) issued April 23, 2019 (filed as U.S. Application No 16/236,776 on December 31, 2018 (hereinafter also referred to as ‘776)). The ‘776 application is a continuation-in-part of U.S. Application No. 15/923,025 (hereinafter also referred to as ‘025) filed March 16, 2018 (now U.S. Patent No. 10,205,256).  The ‘025 application claims the benefit to Chinese patent application No. 201720258731.5 filed on March 16, 2017 and Chinese patent application No. 201720443445.6 filed on April 1, 2017.1  

3. With regard to litigation involving ‘191, see Litigation Search Report of record.  Also based upon the Examiner’s independent review of ‘191 itself and the prosecution history, the Examiner cannot locate any other previous reexaminations, supplemental examinations, or certificates of correction.

  	4.  The ‘191 patent issued with claims 1-20 (hereinafter also referred to as the patent claims).  A preliminary amendment filed concurrently with the application on April 20, 2021 was entered and considered. This preliminary filing added claims 21-29. The amendment also presented changes to the specification and drawings.

5.  As of the date of this Office Action, the status of the claims is:
Claims 1-29 are pending.
Claims 1-29 are examined.
Claims 1-29 are objected to and/or rejected as set forth infra.

Notice of Pre-AIA  or AIA  Status
6. Because the effective filing date of claims of the instant application is after March 16, 2013, see prior paragraph 2, AIA  provisions apply thereto. See also paragraph 1, supra.

ADS
7.   The Application Data Sheet (ADS) is objected to because: in the Domestic Benefit/National Stage Information section, first status section on page 4, “reissued” should be --reissue--.  See the Reissue Application Filing Guide at: 
             https://www.uspto.gov/sites/default/files/forms/uspto_reissue_ads_guide_Sept2014.pdf 
for more information. 
Note any corrected ADS must identify the information being changed with underlining for insertions and strike-though or brackets for text removed as required by 37 CFR 1.76(c)(2).  See MPEP 2920.02 and Quick Start Guide for Corrected Web-based ADS at:
            https://www.uspto.gov/sites/default/files/documents/Corrected-WebADS-QSG.pdf. 
	Additionally, the corrected ADS should be filed with a request for a corrected filing receipt.  See MPEP 601.05(a) (II).

Reissue
Preliminary Amendment
8. The amendment filed January 26, 2021 does not comply with 37 CFR 1.173, (b)(2), i.e. Claims, (d), i.e. Changes shown by marking, (b)(3), i.e. Drawings, and (c), i.e. Status of claims and support for claim changes. Appropriate correction is required. See also MPEP § 1453(II).
	Specifically, none of the claims include parentheticals, e.g. (Original) or (New).  The entirety of the added claims, including numerals and parentheticals, should be underlined.
	With regard to the replacement sheets of drawings, amended figures must be identified as "Amended".  
	Continuing, whenever there is an amendment to the claims pursuant to paragraph (b) of section 37 CFR 1.173, there must also be supplied, on pages separate from the pages containing the changes, the status, as of the date of the amendment, of all patent claims and of all added claims and an explanation of the support in the disclosure of the patent for the changes made to the patent/previously pending claims and for any added claims. See April 20, 2021 REMARKS. Specifically, while providing a citation to the patent drawings and “the corresponding description of the specification” for the added claims, an explanation of support for each such claim (e.g. explanation of how specifics of such cited portions support each limitation) has not been provided. Merely citing “the corresponding description” and Figures is insufficient to explain the support for the added claims.
Any further response failing to provide status of all claims and an explanation of support in the disclosure of the patent for the changes to patent claims and/or for added claims, including those of April 20, 2021, will be held non-compliant and a Notice of Non- Compliance requiring a supplemental paper correctly amending the reissue application in compliance with 37 CFR 1.173(c) will be issued.	

Consent
9. This application is objected to under 37 CFR 1.172(a) as the assignee has not established its ownership interest in the patent for which reissue is being requested.  An assignee must establish its ownership interest in order to support the consent to a reissue application required by 37 CFR 1.172(a).  The submission establishing the ownership interest of the assignee is informal.  There is no indication of record that the party who signed the submission is an appropriate party to sign on behalf of the assignee.  See 37 CFR 3.73. 
A proper submission establishing ownership interest in the patent, pursuant to 37 CFR 1.172(a), is required in response to this action.
The person who signed the submission establishing ownership interest is not recognized as an officer of the assignee2, and the person who signed it has not been established as being authorized to act on behalf of the assignee. See MPEP § 324 (for applications filed before September 16, 2012) and § 325 (for applications filed on or after September 16, 2012).
It would be acceptable for a person, other than a recognized officer, to sign a submission establishing ownership interest, provided the record for the application includes a duly signed statement that the person is empowered to sign a submission establishing ownership interest and/or act on behalf of the assignee.
Accordingly, a new submission establishing ownership interest which includes such a statement above, will be considered to be signed by an appropriate official of the assignee.  A separately filed paper referencing the previously filed submission establishing ownership interest and containing a proper empowerment statement would also be acceptable.
Also, the section labelled “Name of Assignee/Inventor (“[Inventor] if [the application] not assigned”), has not been completed.

Drawings
10.  The drawings were received on April 20, 2021.  These drawings are not acceptable.  See paragraph 8 and the following discussion.

11.  The drawings of April 20, 2021 are objected to because:  
the drawings must show every feature of the invention specified in the claims. See 37 CFR 1.83(a). Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. See again 37 CFR 1.83(a) as well as MPEP § 608.02(d). The drawings must include the reference sign(s) mentioned in the description.   See 37 CFR 1.84(p)(5).  Specifically:
The limiting groove(s) as claimed in, e.g., claims 1-29 should be shown/denoted.  The width of the guiding wall and limiting block and the thickness of the mating part as claimed in, e.g., claims 5 and 11 should be shown/denoted. See also the amended paragraphs at col. 5, lines 21 and 44. The grooves/sub-grooves 118a, b and c and ridges 119 as claimed in, e.g., claims 8, 14, and 26-29 should be shown/denoted.  The limiting blocks as claimed in claim 11 should be shown/denoted.  The sub-grooves as claimed in claim 28 should be shown/denoted.  The horizontal direction of the groove across the mating part and the first baffle plate as claimed in claims 8 and 14 should be shown.  The portion denoted in FIG. 4 as 115 does not appear to align with the mating part, see col. 5, lines 3-6.  The latch 14 as described in the paragraph bridging cols. 6-7 is not shown in Figures 1-7.  See also discussion in paragraph 13 below. This also applies to the description at col. 9, lines 8-22 and Figures 10-11.  See also claim 19.  Figure 11 does not show at least one baffle plate protruding out of the mating part 112 instead of the circuit board 13.  Note Figure 10.  Figure 16 shows the circuit board 13 contrary to the description in col. 4, lines 20-22.
Corrected drawing sheets in compliance with 37 CFR 1.173 and 1.84 are required in
reply to the Office action to avoid abandonment of the application. If the changes are not
accepted by the examiner, the applicant will be notified and informed of any required
corrective action in the next Office action. The objection to the drawings will not be held in
abeyance. No new matter should be entered.

Specification
12.  The abstract of the disclosure is objected to because: the first sentence appears to be missing a word. 

13.  The disclosure is objected to because of the following informalities:  
With regard to col. 1, lines 6-7, “This” should be --That-- and “claimed the priorities” should be -- which claims priority to--. The sentence at col. 1, lines 24-25 appears to be incomplete.  The paragraph at col. 1, lines 43-49 is unclear.  Col. 4, lines 23-33 are incomplete, e.g. 118a, 118b, 119, and unclear, e.g. “2. Socket: 21.” and “Clamping groove; 235.  Inserting groove” and note col. 4, line 45 and col. 6, first and second full paragraphs.  In col. 4, line 43, “6” should be --7--.  In the amendment to col. 5, line 21, line 4 thereof, “mates” should be --mate--.   On line 12 thereof, “1-6” should be --2-4--. In the amendments to col. 5,  after line 43 and line 44, “FIG.s” should be --FIGs.--.  In the amendment to col. 5, line 44, line 2 thereof, “116” should be --114--.  In the paragraph beginning at col. 6, line 42, “231” should be --232-- and “232” should be --233--.  The description of the latch 14 bridging cols. 6-7 is unclear/inconsistent.  Specifically, as seen in the Figures 1-7, the piece 141 hangs over the front end of the mating part 112, not above.  Also, if piece 142 is pressed down toward cable 12, the bulges would not disengage the grooves 234. This also applies to col. 9, lines 8-22 and Figures 10-11. See MPEP § 608.01(b).
Appropriate correction is required.

14.  The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: antecedent basis for a groove extending across the mating part and a first baffle plate in a horizontal direction as claimed in claims 8 (which depends from claim 3) and 14 should be set forth.  Antecedent basis for the sub-grooves as claimed in claim 28 should be set forth .

				Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  See MPEP 2111. It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(11). Therefore, unless Applicant for patent has provided a lexicographic definition for the term, see MPEP §211l.0l(IV), or 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked, Examiners will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.
When the claimed feature is written as a means-plus-function or a step-plus-function. See 35 U.S.C. §112(6th ¶) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


15. Claims 4-6, 8, 10-12, 14-20 and 22-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 4,  it is unclear whether “two first baffle plates” on line 2  and the first baffle plates as defined by the language “a number of the first baffle plate is two” on line 2 of this claim are the same, i.e. should --the-- or --said-- be inserted before “two first” on line2?  If so, then the description of the first baffle plate, i.e. two first baffle plates, as being disposed on both the left and the right side in this claim is inconsistent with the description of “the first baffle plate” as being disposed on a left or right side in claim 3 from which claim 4 depends.  It is also unclear how the first baffle plate/two first baffle plates on respective left and right sides of the mating portion form the one first limiting groove with the mating part and how the first baffle plate/two first baffle plates on respective left and right sides of the mating part are connected to the mating part through the guiding wall/one first guiding wall disposed with the first groove as claimed in claim 3 from which claim 4 depends.  Claim 6 is similarly unclear with regard to how the second baffle plate/two second baffle plates form the one second limiting groove with the mating part as claimed in claim 3 from which claim 6 depends.  Also, the description of the guiding wall//second guiding wall connecting the second baffle plate(s) to the mating part in claim 6 is inconsistent with the description of the guiding wall connecting the first baffle plate or the second baffle plate to the mating part and the description of the guiding wall/first guiding wall connecting the first baffle plate(s) to the mating part in claims 3-4 from which claim 6 depends.  
	Claims 8 and 14 recites the limitation “the groove” in line 2 (last occurrence).  There is insufficient antecedent basis for this limitation in the claim.  Also the description of the groove as “extends across the mating part and the first baffle plate or the second baffle plate in a horizontal direction” is unclear in both these claims.  How does the “horizontal direction” and “across” relate to already claimed structure, e.g. left side, right side, upper side, lower side, forward of/out as regards the mating part, up-down direction and left-right direction as claimed in claims 1 and 3-4.  Similarly the description of “a width of the first guiding wall is less than a thickness of the mating part” in claim 5 and “a width of the limiting block is less than a thickness of the mating part” in claim 11 is unclear with regard to the terms “a width” and “a thickness”.  
	With regard to claim 10 and “two baffle plates”, see the discussion of similar language in claim 4 and lines 5-6, i.e. “each of …separate from the first baffle plate”, and lines 7-8, i.e.  “disposed on a left side or a right side…”a first limiting groove…mating part”, of claim 9.
	With regard to claim 12, which baffle plate set forth in claim 9 does the language “the baffle plate” refer to?
Claims 15 and 20 are unclear as whether they are independent or dependent claims.3  Also, on line 4 of these claims it is unclear what includes “an end”, i.e. the seat body or the metal shell. 
In regard to claims 15 and 20, are the mating part in these claims and that in claims 1 and 9, see preamble of claims 15 and 20, one and the same?  In regard to claim 17, are the guiding walls in this claim and that of claim 1, see preamble of claim 15, one and the same?  In regard to claim 18, are the inserting part in this claim and that of claim 1, see preamble of claim 15, one and the same?  In regard to claim 19, are the insulating body in this claim and that of claim 1, see preamble of claim 15, one and the same?
In claim 21 the inserting part is described as protruding forwardly out of the mating part  and the baffle plate(s)/groove(s) as extending from/between the body part to the mating part. Claims 22-25 however inconsistently describe the groove(s) being between the baffle plate(s) and the inserting part, and/or the baffle plate(s) extending from the body part to the mating part and being on the left and right side of the inserting part or upper part of the inserting part.  
Claims 25-26 and 28 recite the limitation “the first limiting groove” and/or “the first baffle plate”.  There is insufficient antecedent basis for this/these limitation(s) in the claims.
In regard to claim 28, line 2, the structure defined by the language “are formed to a groove” is unclear.  Also is the “an second sub-groove” on lines 1-2 and the “at least one second sub-groove” of claim 27 one and the same? Is “first sub-groove” and the “a least one sub-groove” of claim 26 one and the same?
Claim 29 sets forth  the number of the at least one first sub-groove [of “the inner wall of the first baffle plate”] is two and the two first sub-grooves are between adjacent ridges of the first baffle plates [on right and left sides of the inserting part].  The claimed relationship between the two sub-grooves in the inner wall of one first baffle plate and adjacent ridges baffle plates on opposite sides of the inserting part is unclear.

Claim Rejections 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

16.  Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuo (Chinese Publication 204966790, hereinafter also referred to as ‘790).
The English translation of the document and the Figures of the publication will be referred to with regard to the following rejections.

Claim 1
A plug,
comprising an insulating body, a cable and a circuit board, 

See ‘790 at, e.g., Figs. 1-5, at least a rear portion of element 10, element 3 behind 31 and at  least a portion of element 30 and page 3, lines 5, 36-39 and 52 and page 1, “Background technology” of the translation.
wherein the insulating body comprises a body part and a mating part which extends forwardly from the body part,

See ‘790 at, e.g., Figs. 1-6 and 9-12, a body part is at least a portion of element 10 adjacent 16 and a mating part is at least a portion of element 10 forward of the body part and page 3, lines 5 and last two lines and page 4, lines 11-13 of the translation. 
the cable and the circuit board are electrically connected, the circuit board has an inserting part which protrudes forwardly out of the mating part, 

See prior discussion and ‘790 at, e.g., Figs. 1,  3-5 and 12, element 30 adjacent element 13. 
an outer side of the mating part is provided with a limiting groove and 
a guiding wall disposed within the limiting groove, and the guiding wall is adjacent to the inserting part4 and
is capable of guiding insertion of the plug into a socket and preventing the plug from shaking in an up-down direction and/or in a left-right direction when the plug is inserted into the socket.

See prior discussion and ‘790 at, e.g., Figs. 3 and 5-8, at least a portion of groove inside element 11 and at least a portion of wall(s) of element 11 and/or element 12, e.g. inside wall of 111 and/or 113, and claim 5 bridging pages 5-6 of the translation.

Claim 2
The plug according to claim 1, wherein the guiding wall is aligned with a front end of the mating part.

See ‘790 at, e.g., Figs. 1-2, a portion of wall of element 11 and/or 12 adjacent a closed end of the groove, i.e. adjacent portion 110, is aligned with a front end of the part 15, e.g. a front end part between elements 14 or a closed end edge of groove(s) on either side of each element 14. 

Claim 3
The plug according to claim 1, wherein 
…the insulating body has a first baffle plate and a second baffle plate which extend from the body part to the mating part, 
…wherein the first baffle plate is disposed on a left side or a right side of the mating part, the second baffle plate is disposed on an upper side or a lower side of the mating part,

See ‘790 at, e.g., Figs. 1-5 and 9, the rear portion of element 10 includes a first element 11 and a second element/raised portion at the end of 12 adjacent 110 and the closed end of the groove inside 11. 
…the limiting groove comprises a first limiting groove and a second limiting groove, 
…the first limiting groove is formed between the first baffle plate and the mating part and the second limiting groove is formed between the second baffle plate and the mating part;

See ‘790 at, e.g., the portion of the groove between 11 and 12 and below the edge of 12 is the first limiting groove and the portion of the groove between 11 and the second element/ raised portion is the second limiting groove.   
…and the guiding wall connects the first baffle plate or the second baffle plate to the mating part and is disposed within the first limiting groove or the second limiting groove.

See ‘790 at, e.g., at least a portion of the inside wall(s) of the first and/or second grooves (see discussion above) adjacent the portion 110.
 
Claim 7 
The plug according to claim 3, wherein the first baffle plate and the second baffle plate protrude forwardly out of the mating part or the circuit board.

See ‘790 at, e.g., Figs 1-5, the first element and second element as set forth with regard to claim 3 protrude forwardly of adjacent portion 110 which is aligned with a front end of the part 15, e.g. a closed end edge of groove(s) on either side of element 14. 

Claim 8
The plug according to claim 3, wherein 
an inner side wall of each of the first limiting groove and the second limiting groove is provided with a groove, 
the groove extends across the mating part and the first baffle plate or the second baffle plate in a horizontal direction.

As best understood5, the inside wall of 11 which defines both the first and second limiting groove includes a groove 113 which inner side wall groove extends in a front-rear direction between the mating part and the first baffle plate.

Claim 4
The plug according to claim 3, 
wherein the guiding wall comprises a first guiding wall and a second guiding wall;

As best understood6, see discussion of claim 3 above, e.g. an interior wall portion of the portion of the groove between 11 and 12 below the edge of 12 and an interior wall portion of the portion of the groove between 11 and the raised portion.   

wherein a number of the first baffle plate is two and two first baffle plates are respectively disposed on the left side and the right side of the mating part, and 
at least one of the two first baffle plates is connected to the mating part through the first guiding wall.

As best understood7, see ‘790 at, e.g.,  the two elements 11 and the discussion of claim 3 above of the  guiding wall, e.g., a portion of the inside walls of the first and second guiding walls adjacent the portion 110.

Claim 5
The plug according to claim 4, wherein a width of the first guiding wall is less than a thickness of the mating part.

As best understood8, see ‘790 at, e.g., Figures 7-9, a “width” of the first guiding wall, e.g. a width of 113 adjacent 22 is less than a “thickness” of the mating part, e.g. the width of the element 10 from side to side or top to bottom.  

Claim 6
The plug according to claim 4, wherein a number of the second baffle plate is two and at least one of two second baffle plates is connected to the mating part through the second guiding wall.

As best understood9, see the discussion of claims 3 and 4 above, a second element/raised portion on each side and a portion thereof adjacent the portion 110.

Claim 9
A plug, comprising 
an insulating body, a cable and a circuit board, 
wherein the insulating body comprises a body part and a mating part which extends forwardly from the body part, 
the cable and the circuit board are electrically connected, the circuit board has an inserting part which protrudes forwardly out of the mating part, 

See discussion of such features above with regard to claim 1 above.
the insulating body is provided with at least one baffle plate which extends from the body part to the mating part, 
each of the at least one baffle plate comprises a first baffle plate and a second baffle plate…
wherein the first baffle plate is disposed on a left side or a right side of the mating part, and
a first limiting groove is formed between the first baffle plate and the mating part; and
the second baffle plate is disposed on an upper side or a lower side of the mating part, and 
a second limiting groove is formed between the second baffle plate and the mating part.

See discussion of such features above with regard to claim 3 above.
…each of the at least one baffle plate comprises a first baffle plate and a second baffle plate separate from the first baffle plate;… 

See again the discussion of claim 3, e.g. the second element/raised portion is separate from the first element 11.



Claim 10 
The plug according to claim 9, wherein the insulating body is provided with two baffle plates, and two first baffle plates of the two baffle plates are respectively disposed on the left side and the right side of the mating part.

See discussion of such features above with regard to claim 4 above.

Claim 11 
The plug according to claim 10, wherein a limiting block is disposed within the first limiting groove on each side of the mating part, and

See ‘790 at, e.g., Figs. 3 and 6-8, e.g. element 113 and/or 110. 
 a width of the limiting block is less than a thickness of the mating part.
See ‘790 at, e.g., Figs. 3 and 6-8, as best understood, a “width” of 113 or 110 is less than a “thickness” of the mating part, e.g. the width of the rear portion of element 10 from side to side or top to bottom.  

Claim 12 
The plug according to claim 9, wherein the baffle plate protrudes forwardly out of the mating part or the circuit board.

As best understood10,  see discussion of such features above with regard to claim 7 above.
 
Claim 13 
The plug according to claim 9, wherein the first baffle plate and the second baffle plate separate from each other are staggered in an up-down direction and in a left-right direction.

See ‘790 at, e.g., Figures 1-5 and 9, raised portion/second element and element 11 are staggered in left-right direction and in up-down direction, see, e.g., portion 111 relative to raised portion/second element in Fig. 9.
 
Claim 14 
 The plug according to claim 9, wherein 
an inner side wall of each of the first limiting groove and the second limiting groove is provided with a groove, 
the groove extends across the mating part and the first baffle plate or the second baffle plate in a horizontal direction.

As best understood11,  see discussion of such features above with regard to claim 8 above.
 
Claim 21
A plug, comprising
an insulating body, a cable and a circuit board, 
wherein the insulating body comprises a body part and a mating part which extends forwardly from the body part, 
the cable and the circuit board are electrically connected, 
the circuit board has an inserting part which protrudes forwardly out of the mating part, 
the insulating body is provided with at least one baffle plate and at least one limiting groove, 
the at least one baffle plate extends from the body part to the mating part, and
the at least one limiting groove is between the at least one baffle plate and the mating part.

See discussion of such features above with regard to claim 9 above.

Claim 22
The plug according to claim 21, wherein the at least one limiting groove is between the at least one baffle plate and the inserting part.

As best understood12,  see discussion of such features above with regard to claims 3 and 7 above and Figs. 3-4 of ‘790 which show the element 11 and groove inside such element extending between element 11 and elements 13 and 30. 

Claim 23
The plug according to claim 21, wherein 
the at least one baffle plate comprises two first baffle plates, 
the at least one limiting groove comprises two first limiting grooves, 
the first baffle plates extend from the body part to the mating part and are, respectively, on the left side and the right side of the inserting part, and 
the first limiting grooves are, respectively, between one of the first baffle plates and the inserting part and between another of the first baffle plates and the inserting part.

As best understood13,  see discussion of such features above with regard to claims 3, 7 and 22 above.

Claim 24
The plug according to claim 23, wherein 
the at least one baffle plate further comprises two second baffle plates, 
the at least one limiting groove further comprises two second limiting grooves,
the second baffle plates extend from the body part to the mating part and are on the upper side of the inserting part, and
the second limiting grooves are between the second baffle plates and the inserting part.

As best understood14,  see discussion of such features above with regard to claims 3 and 7 above.




Claim 25
The plug according to claim 23, wherein
the first limiting groove has two inner walls, 
one of the two inner walls is an inner wall of the first baffle plate, 
another of the two inner walls is a side wall of the mating part.

As best understood15,  see discussion of such features above with regard to claims 3 and 7 above.
Claim 26
The plug according to claim 25, wherein 
the inner wall of the first baffle plate is provided with at least one first sub-groove, and 
the first sub-groove is arranged on and extends across the inner wall of the first baffle plate in the front-rear direction.

As best understood16,  see ‘790 at, e.g., element 113. 

Claim 27
The plug according to claim 26, wherein
the side wall of the mating part is provided with at least one second sub-groove, and
the second sub-groove is arranged on and extends across the side wall of the mating part in the front-rear direction.

As best understood17,  see ‘790 at, e.g., Figures 2, 9 and 11, element 120.

Claim 28
The plug according to claim 27, wherein 
one of first sub-groove and an second sub-groove opposite to the first sub-groove are formed to a groove, and
the grooves are arranged on and extend across an inner wall of the first baffle plate and the side wall of the mating part in the front-rear direction.

As best understood18,  see discussion of claims 26 and 27 above, element 120 and element 113  are on opposite sides of the first limiting groove.

Claim 29
The plug according to claim 26, wherein 
the number of the at least one first sub-groove is two, the two first sub-grooves are between adjacent ridges of the first baffle plates. 

As best understood19,  see ‘790 at, e.g., elements 113 between upper and lower ridges, one in the right baffle plate and one in the left baffle plate.

176.  Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo (Chinese Publication 204966790, hereinafter also referred to as ‘790) in view of Zhou et al (US Patent Application Publication 20180205177, hereinafter also referred to as ‘177), Chang et al (US Patent No. 9,590,364, hereinafter also referred to as ‘364) and Huo et al (US Patent Application 2015/0155653, hereinafter also referred to as ‘653)..
 
A connector assembly, comprising …  the plug according to claim 9;…
	As best understood20,  see the discussion of claim 9 above.  

A connector assembly comprising a socket…; wherein the socket comprises
an insulating seat body, 
a plurality of conductive terminals accommodated in the insulating seat body, and
 
See ‘790 at, e.g., Fig. 5, elements 2 and 21 and page 4, lines 34-46 of the translation.
Claim 20 also recites the socket having a metal shell which encloses the insulating seat body, and an end protruding out of the insulating seat body of the metal shell is provided with an inserting groove into which a mating part is inserted.  As best understood (see paragraph 14 above), the connector assembly of ‘790 does not include such metal shell and inserting groove.
See, however, ‘177 at, e.g., the Figures  elements 1-3 and paragraphs 45 and 48, ‘364 at, e.g., Figure 1, elements B, F and the terminals and col. 1, lines 34-38 element 7 and col. 5, lines 21-34 and ‘653 at paragraphs 3, 5, and 33-34 which teach connector assemblies including sockets and plugs wherein the insulating seat bodies accommodating conductive terminals are conventionally enclosed by a shielding shell/metal casing.  ‘177 and ‘364 also teach the shell/casing has an end protruding from the insulating body to provide an inserting groove into which a mating is inserted. Therefore one of ordinary skill in the art would also employ a shielding/metal shell as taught by ‘177, ‘364 and ‘653 enclosing the insulating seat body/conductive terminals of the ‘790 connection system with an end of the metal shell protruding out of the insulating seat body to provide an inserting groove for insertion of a mating part as conventionally known in connection system sockets in view of the recognition that such combination would predicatably also provide shielding/protecting of the ‘790 socket/conductive terminals.    

18.  Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US Patent Application Publication 20180205177, hereinafter also referred to as ‘177) in view of Kuo (Chinese Publication 204966790, hereinafter also referred to as ‘790), and Chang et al (US Patent No. 9,590,364, hereinafter also referred to as ‘364) and Huang et al (US Patent Application Publication 20180212364, hereinafter also referred to as ‘2364).
 

Claim 15 
A connector assembly, 
comprising a socket and…;
wherein the socket comprises an insulating seat body, a plurality of conductive terminals accommodated in the insulating seat body, and a metal shell which encloses the insulating seat body, an end protruding out of the insulating seat body of the metal shell is provided with an inserting groove into which a mating part is inserted.

See ‘177 at, e.g., Figs. , elements 1-3 and adjacent 24 and paragraphs 45-48. 
A connector assembly, comprising …the plug according to claim 1…, i.e.
a plug,
comprising an insulating body, a cable and a circuit board, 
wherein the insulating body comprises a body part and a mating part which extends forwardly from the body part
the cable and the circuit board are electrically connected, the circuit board has an inserting part which protrudes forwardly out of the mating part, 

As best understood21,  see ‘177 at, e.g., Figs. 8-9, plug body 6 having a rear part and a front part, the flat portion to the rear of 6 and insertion portion 7 which protrudes forwardly out of the front part of body 6.  The ‘177 reference does not explicitly disclose that plug body 6 is insulating nor the flat portion to the rear of 6 is a cable nor insertion portion 7 is a circuit board connected to the cable.  See paragraph 54 of ‘177.  
However, see the portions of the ‘790  translation cited above,  ‘364 at, e.g., Figure 1, elements G, H and col. 1, lines 34-38 and 41-46 and element 9 and col. 5, lines 37-38 and ‘2364 at Figs. and paragraphs 5, 29-30 and 34 which teach connector assemblies including sockets and plugs similar to those of ‘177 wherein the plug body is insulating, and the insertion portion is a circuit board or printed circuit connected to a cable which may be flexible and flat.  Therefore, one of ordinary skill in the art would also employ the structure of a plug body which is insulating, an insertion portion which is a circuit board and a cable connected to the circuit board as taught by ‘’790, ‘364 and ‘2364 with the connector system of ‘177 (if not already) as conventionally known in connection system plugs in view of the recognition that that such combination would predictably also provide an insulated electrically connected plug structure. 

an outer side of the mating part is provided with a limiting groove and 
a guiding wall disposed within the limiting groove, and the guiding wall is adjacent to the inserting part and
is capable of guiding insertion of the plug into a socket and preventing the plug from shaking in an up-down direction and/or in a left-right direction when the plug is inserted into the socket.

See prior discussion and ‘117 at, e.g., Fig. 8,  the groove on each side of the front of body 6 in which element 61 lies, the wall thereof which extends from adjacent 61 to adjacent insertion portion 7 and paragraph 54.

Claim 16 
The connector assembly according to claim 15, wherein a side wall of the metal shell is provided with a limiting gap which mates with a limiting block.

See ‘177 at, e.g., Fig. 8, elements 61, 231.

Claim 17 
The connector assembly according to claim 15, 
wherein the metal shell is provided with a guiding gap into which a guiding wall is inserted,
wherein the guiding gap comprises a first gap and a second gap, the first gap is disposed on a side wall of the metal shell and mates with a first guiding wall, the second gap is disposed on an upper wall or a lower wall of the metal shell and mates with a second guiding wall.

As best understood22,  see ‘177 at, e.g., Fig. 8, elements 61 and 231 as well as the raised portion of upper side of the metal shell 2 adjacent 2121 and/or elements 2121 and the raised portion of the body 6, underlying element 8 and/or elements 81.
Claim 18 
The connector assembly according to claim 15, wherein an inserting part is provided with a plurality of metal contact fingers,
wherein the insulating seat body is provided with a slot into which the inserting part is inserted, the conductive terminals have respective contact portions which extend into the slot and contact with the metal contact fingers. 

As best understood23,  see ‘177 at, e.g., Figs., elements 71, 24, and 311 and paragraph 54.
 
Claim 19 
The connector assembly according to claim 15, wherein an insulating body is provided with a latch piece, the metal shell is capable of being locked to the latch piece to fixedly connect the plug to the socket.

As best understood24,  see ‘177 at, e.g., Figs. 8-9, elements 8, 81, 2121 and paragraph 54.

Conclusion
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
The citations on the PT0-1449 were crossed thru because copies of such non-patent literature were not found in the ‘838 application in which they were first made of record nor any continuation application thereafter.

Amendments
	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required.  See MPEP § 1414.01.
 
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,10,270,191 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Inquiries:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karin M Reichle whose telephone number is (571)272-4936.  The examiner can normally be reached on 6:00-6:00 M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Karin Reichle/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:
/J.W/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The term of the ‘191 patent was extended or adjusted by 0 days.  
        2 The consent filed 04/20/2021 identified the person signing as only as “Representative”.
        3 The prosecution history indicates fees for only two independent claims.
        4 See Fig. 3 of the instant application and element 115 therein with regard to element 13 therein.
        5 See paragraph 15 above. 
        6 See paragraph 15 above. 
        7 See paragraph 15 above. 
        8 See paragraph 15 above. 
        9 See paragraph 15 above. 
        10 See paragraph 15 above. 
        11 See paragraph 15 above. 
        12 See paragraph 15 above. 
        13 See paragraph 15 above. 
        14 See paragraph 15 above. 
        15 See paragraph 15 above. 
        16 See paragraph 15 above. 
        17 See paragraph 15 above. 
        18 See paragraph 15 above. 
        19 See paragraph 15 above. 
        20 See paragraph 15 above. 
        21 See paragraph 15 above. 
        22 See paragraph 15 above. 
        23 See paragraph 15 above. 
        24 See paragraph 15 above.